Citation Nr: 0207737	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  96-18 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1956 to April 
1968 and from March 1974 to September 1974.  He also had 
service in the U.S. Air Force Reserve from 1973 to 1994, 
including periods of active duty for training and inactive 
duty for training.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1995 RO rating decision that denied service 
connection for bilateral hearing loss and a bilateral foot 
condition.  In October 1998, the Board remanded the case to 
the RO for additional development.  In correspondence dated 
in April 2002, the veteran withdrew his appeal on the issue 
of service connection for bilateral hearing loss.  Hence, 
this issue is no longer for appellate consideration.  
38 C.F.R. § 20.204(b) (2001).


FINDINGS OF FACT


1.  The veteran's foot problems in service were acute and 
transitory, and resolved without residual disability.

2.  Current disabilities of the feet were not demonstrated 
until many years after service, and are not related to a 
disease or injury incurred or aggravated while in service or 
active duty for training or injury incurred or aggravated 
while performing inactive duty for training.


CONCLUSION OF LAW


Bilateral calcaneal bursitis, bilateral plantar fasciitis, 
bilateral pes planus, a contracture deformity of the 2nd, 3rd, 
and 4th metatarsophalangeal joints or other bilateral foot 
disabilities were not incurred in or aggravated by active 
service, active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a bilateral foot 
condition, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of any foot conditions.  He has been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notifies him of the evidence needed to prevail on 
the claim.  In a June 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The veteran notified the RO in the April 2002 correspondence 
that he had no additional evidence to submit.  The Board 
notes that the veteran reported in his claim for service 
connection for a bilateral foot condition dated in September 
1995 that he was treated at a VA medical facility for foot 
problems in 1982 and that the report of that treatment has 
not been obtained.  The record shows that the RO requested 
all reports of the veteran's treatment in 1982 from the VA 
medical facility where the veteran was treated and that all 
available reports of his treatment were sent to the RO from 
that medical facility in the same month.  Hence, it appears 
that the report of his VA treatment for foot problems in 1982 
is not available.  The Board finds that the report of the 
veteran's VA treatment in 1982 for foot problems is not 
needed to fairly review the claim for service connection for 
a bilateral foot disorder because the evidence already 
demonstrates the nature and extent of his foot problems in 
1982.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from February 1956 to April 
1968 and from March 1974 to September 1974.  He also had 
service in the U.S. Air Force Reserve from 1973 to 1994, 
including periods of active duty for training and inactive 
duty for training.  Service documents show that the veteran's 
principal duty during his service from February 1956 to April 
1968 was administrative clerk.

Service medical records show that the veteran was seen in 
July 1963 for possible strain of the plantaris or Achilles of 
an ankle.  X-rays of the right ankle showed no abnormalities.  
He was prescribed Robaxin and advised to use crutches for 
several days, and to return to the clinic in 3 to 4 days if 
he was unable to walk unassisted bearing weight on the ankle.  
He underwent a medical examination in February 1968 for 
separation from service.  There were no complaints of foot 
trouble and a foot disorder was not found.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various problems in 
the 1970's, 1980's, and 1990's.  The more salient medical 
reports related to the claim being considered in this appeal 
are discussed below.

A service department medical record shows that the veteran 
completed a report of medical history in December 1978 in 
conjunction with a physical examination for flying.  He gave 
a history of foot trouble.  A foot disorder was not noted on 
that report.  On a report of medical history completed in 
conjunction with another physical examination for flying in 
October 1980 he reported a history of foot trouble.  A foot 
disorder was not noted on that report.

A private medical report dated in February 1982 shows that 
the veteran seen in that month for foot problems.  The 
signatory, a doctor of podiatric medicine, noted that the 
veteran had bilateral calcaneal bursitis, bilateral plantar 
fasciitis, bilateral pes planus, and a contracture deformity 
of the 2nd, 3rd, and 4th metatarsophalangeal joints.  The 
signatory also noted that the veteran had bilateral 
metatarsalgia and that VA X-rays showed evidence of heel spur 
formation on the right foot.  

Service department medical records show that the veteran 
underwent an annual flying examination in April 1987.  On a 
report of medical history, he gave a history of foot trouble.  
The report of his examination does not show the presence of a 
foot disorder.

Service department medical records show that the veteran 
underwent a periodic examination in April 1993.  On a report 
of medical history, he gave a history of foot trouble.  A 
foot disorder was not found on examination.

The veteran underwent a VA medical examination in October 
1995 to determine whether he had any disabilities related to 
exposure to agent orange.  There were no complaints or 
findings related to foot disorders.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24).

The service medical records show that the veteran was treated 
for ankle strain in July 1963, but that condition apparently 
resolved with treatment because it was not found at the time 
of his medical examination in February 1968 for separation 
from service.  Service department medical records show that 
the veteran gave a history of foot trouble on various 
periodic examinations while in the U.S. Air Force Reserve, 
but those records do not show the presence of any foot 
disorder.

The evidence does not demonstrate the presence of foot 
disorders until 1982 when a doctor of podiatry noted that the 
veteran had bilateral calcaneal bursitis, bilateral plantar 
fasciitis, bilateral pes planus, a contracture deformity of 
the 2nd, 3rd, and 4th metatarsophalangeal joints, bilateral 
metatarsalgia, and a heel spur of the right foot at that 
time.  The doctor of podiatry did not link any of those foot 
conditions to a disease or injury while in service or active 
duty for training or injury while on inactive duty for 
training.

Statements from the veteran are to the effect that the doctor 
of podiatry who saw him in 1982 told him that his foot 
problems are not due to any one set of circumstances and that 
the veteran believes his foot problems are due to prolonged 
standing in service.  It would be speculative to attribute 
the veteran's foot conditions found in 1982 to injury or 
disease in service rather than to any other probable 
intervening cause.  Slater v. Derwinski, 4 Vet. App. 43 
(1993).  There is no competent evidence linking the veteran's 
foot problems to disease or injury in service or active duty 
for training or injury while on inactive duty for training.  
The veteran's lay statements linking his foot problems to an 
incident of service are not competent evidence because the 
evidence does not show that he has the education, training or 
experience to make medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After consideration of all the evidence, the Board finds that 
the evidence indicates that the veteran's foot condition in 
service was acute and transitory, and resolved without 
residual disability, as the evidence does not show the 
presence of any chronic foot disorders until 1982, many years 
after service.  Nor does the evidence link any of the 
veteran's foot disorders, first demonstrated in 1982, to 
injury or disease in service or active duty for training, or 
to injury while in inactive duty for training.  The 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot condition, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).



ORDER

Service connection for a bilateral foot disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

